BIJUR, J.
The pleadings were oral. Plaintiff pleaded “injuries to person.” The defendant did not demur, but pleaded a general denial, thus conceding that a cause of action was stated. In that condition of the record, even assuming.that a judge of the Municipal Court has the right to dismiss on the opening of counsél, there was nothing in the opening in this case to warrant a dismissal thereon. Backman v. Rogers, 153 App. Div. 299, 138 N. Y. Supp. 29. No comment is made upon the fact that this action is brought against two persons and that they are designated as copartners, since that point is not involved on this appeal, and a good cause of action must be assumed to have been stated as at least against the one defendant charged with negligence.
The judgment must be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.